DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 recite "a machine-readable medium”.  The machine-readable medium broadly interpreted in light of the specification (see paragraph 52 with open definition) would suggest to one of ordinary skill in the art signals or other forms of propagation and transmission media that fails to be statutory. Therefore, claim 15 is directed to non-statutory subject matter. Examiner respectfully suggests amending the claims to include "non-transitory machine-readable medium" to make the claim statutory under 35 U.S.C. 101. 

Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 9-10 contain limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following:
Each of the following Claim limitations:
Claim 9: “an operating environment determining module to determine …”;
Claim 1: “a network resource cleanup component configured for determining …”;
Claim 2: “a security policy enforcement module to control access …”;
Claim 10: “a control module to control …”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “module” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE. Therefore, the specification fails to show the corresponding structures of the modules.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-10 are interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claims 9-10 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 4 and Fig. 5 does not provide indications of corresponding structure(s).  
Claims 9 and 10-14 are rejected under 35 U.S.C. 112 (b) for the above reasons.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Marino et al. (Pub. No.: US 2014/0189784, hereinafter Marino).
Regarding claim 1: Marino discloses A method comprising:
determining an operating environment of a device based on sensor data from a sensor of the device that senses surroundings of the device (Marino - [0049]: FIG. 3 at step 306, one or more of the systems described herein may determine, based at least in part on the sensor data, a privacy level of the environment. [0032]: collect sensor data that indicates an environment in which the user is attempting to access the sensitive data via at least one sensor (e.g., one or more of sensors 130) of mobile computing device 202); and
controlling access to a resource based on the operating environment and a status of a security feature of the device (Marino - [0060]: FIG. 3 at step 308, one or more of the systems described herein may restrict, based at least in part on the privacy level of the environment, the attempt by the user to access the sensitive data according to a DLP policy).
Regarding claim 2: Marino discloses 2. The method of claim 1, wherein controlling access comprises:
allowing access to the resource if the operating environment indicates a secure environment (Marino - [0051]: a DLP policy may indicate that access to sensitive data may be allowed in private environments); and
allowing access to the resource if the operating environment indicates an insecure environment and the status of the security feature indicates that the security feature is operational (Marino - [0061]: restricting module 110 may restrict an attempt to access sensitive data by (1) identifying a DLP policy from DLP policies 122 that is associated with the sensitive data, (2) identifying a privacy level condition in the DLP policy, (3) determining if the condition is met by comparing the condition with privacy level information 450 received from determination module 108, and (4) allow, deny, and/or limit the attempt to access the sensitive data based on the comparison).
Regarding claim 3: Marino discloses wherein controlling access comprises:
denying access to the resource if the operating environment indicates an insecure environment (Marino - [0060]: restrict an attempt by a user of mobile computing device 202 to access sensitive data 140 or sensitive data 150 based at least in part on the privacy level of the environment within which the user attempts to access the sensitive data) and the status of the security feature indicates that the security feature is less than fully operational (Marino - [0062]: restricting module 110 may limit a user's access to sensitive data by allowing the user to access the sensitive data only through a secure application running on the mobile computing device that, for example, encrypts the sensitive data).
Regarding claim 4: Marino discloses wherein controlling access comprises:
receiving a user instruction to configure the security feature if the operating environment indicates an insecure environment and the status of the security feature indicates that the security feature is less than fully operational (Marino - [0064]: restricting module 110 may also report to a DLP administrator information about the attempt to access sensitive data, the environment in which the user attempted to access the sensitive data, the privacy level of the environment so that the DLP administrator may use this information to refine DLP policies based on environmental characteristics); and
allowing access to the resource once the security feature is fully operational (Marino - [0051]: a DLP policy may indicate that access to sensitive data may be allowed in private environments).
Regarding claim 5: Marino discloses wherein controlling access to the resource comprises controlling access to the resource based on a security policy (Marino - [0042]: a DLP system may manage the protection of sensitive data through the use of DLP policies)
Regarding claim 6: Marino discloses wherein the sensor data comprises data from at least one of a camera, microphone, location sensor, accelerometer and network communications device (Marino - [0034]: sensors 130 include, without limitation, global positioning system (GPS) sensors, network sensors (e.g., a BLUETOOTH adapter), audio sensors (e.g., a microphone), image sensors, accelerometers).
Regarding claim 7: Marino discloses wherein;
determining the operating environment comprises classifying the operating environment based on the sensor data (Marino - [0049]: FIG. 3 at step 306, one or more of the systems described herein may determine, based at least in part on the sensor data, a privacy level of the environment); and
controlling access to the resource comprises controlling access to the resource based on the classification of the operating environment, the status of the security feature and a security policy (Marino - [0042]: a DLP policy may include (1) information that may be used to identify sensitive data (e.g., keywords, expressions, patterns, file names, or file types) and/or (2) conditions for restricting access to sensitive data … the privacy level of an environment may be used as a condition for restricting attempts to access sensitive data within the environment. [0062]: restricting module 110 may limit a user's access to sensitive data by allowing the user to access the sensitive data only through a secure application running on the mobile computing device).
Regarding claim 8: Marino discloses wherein the security policy indicates instructions for controlling access to the resource based on the status of the security feature for each classification of the operating environment (Marino - [0061]: determining if the condition is met by comparing the condition with privacy level information 450 received from determination module 108, and (4) allow, deny, and/or limit the attempt to access the sensitive data based on the comparison).

Regarding claim 9: Marino discloses A device comprising:
a sensor to sense an environment in which the device operates (Marino - [0032]: collect sensor data that indicates an environment in which the user is attempting to access the sensitive data via at least one sensor (e.g., one or more of sensors 130) of mobile computing device 202);
a data protection component (Marino - [0027]: one or more of modules 102 in FIG. 1 may represent at least a portion of a DLP system configured to protect sensitive data according to one or more DLP policies);
Marino - [0049]: FIG. 3 at step 306, one or more of the systems described herein may determine, based at least in part on the sensor data, a privacy level of the environment); and
a security policy enforcement module to control access to functionality by the device based on the indication and based on a status of the data protection component (Marino - [0060]: FIG. 3 at step 308, one or more of the systems described herein may restrict, based at least in part on the privacy level of the environment, the attempt by the user to access the sensitive data according to a DLP policy). 
Regarding claim 10: Marino discloses comprising a control module to control the status of the data protection component based on the indication (Marino - [0061]: access to sensitive data may be conditioned on environmental privacy levels).
Regarding claim 11: Marino discloses wherein the status of the data protection component composes an operational status of the data protection component (Marino - [0061]: allow, deny, and/or limit the attempt to access the sensitive data based on the comparison).
Regarding claim 12: Marino discloses wherein the functionality comprises one of a feature of the device and access to data (Marino - [0032]: restrict the attempt by the user to access the sensitive data).
Regarding claim 13: Marino discloses wherein the security policy enforcement module is to control access to functionality by the device based on a security policy (Marino - [0032]: restrict the attempt by the user to access the sensitive data based at least in part on the privacy level of the environment according to a DLP policy).
Regarding claim 14: Marino discloses wherein the operating environment determining module is to determine the indication of the environment to indicate a level of data loss risk in the environment (Marino - [0045]: The privacy level of an environment within which a user accesses sensitive data may increase or decrease the risk that the sensitive data will be lost).

Regarding claim 15: Marino discloses A machine-readable medium comprising instructions that, when executed by a processor, cause the processor to:
use information from a sensor to ascertain a security threat level of surroundings of a device (Marino - [0049]: FIG. 3 at step 306, one or more of the systems described herein may determine, based at least in part on the sensor data, a privacy level of the environment); and
control an activation status of a security system of the device based on the security threat level ([0067]: enable a DLP administrator to create a DLP policy that conditions access to sensitive data on environmental characteristics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mason et al. (Pub. No.: US 2016/0300048) - METHOD AND SYSTEM TO PROVIDE ACCESS TO SECURE FEATURES OF A DEVICE
Blom et al. (Pub. No.: US 2013/0326578) - METHOD AND APPARATUS FOR DETERMINING PRIVACY POLICY BASED ON DATA AND ASSOCATED VALUES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/MENG LI/
Primary Examiner, Art Unit 2437